Judge JAMES
(concurring in the result):
I concur in the result. I write separately to disassociate myself from the majority’s treatment of “notice,” from its finding that the trial judge abused his discretion, and from its too-quick conclusion that the issue in this case had a constitutional aspect.
The majority views “serve notice” as meaningless in Mil.R.Evid. 412(c)(1) because there is no period specified by the rule by which the notice must precede the inquiry. Taken in context, the notice provision obviously means something, not nothing. The requirements that notice be “served” and that it “shall be accompanied by an offer of proof,” id., imply some formality to the notice required. Thus, the majority is correct in its view that any advance notice would be sufficient under Mil.R.Evid. 412, but that does not excuse omission of notice. The majority confounds this issue by mistaking noncompliance with untimely compliance. The problem in this case was noncompliance, not late compliance.
The majority’s interpretation and its disparagements (“this so-called notice serves only to ‘flag’ the issue,” “this technical lapse”) show its dissatisfaction with the rule, caused by the absence of a specified period by which the notice must precede the inquiry. I agree that the rule could be improved by specifying the period, just as in the examples cited by the majority. I don’t agree that the absence of such detail detracts from the enforceability of the rule. “Notice” means more than plunging into the forbidden inquiry. Notice is required by the rule, and we should enforce the rule as it is written instead of diminishing it for its flaws.
Next, I would not so quickly find, with no precedent cited, that the standard for review of such a ruling is abuse of discretion,8 and I would not so quickly rush to find that the discretion was abused. The rule generally excludes this kind of evi*831dence, and it creates an exception for admissibility that is conditioned in part upon compliance with the notice provision. Mil.R.Evid. 412(b). There was no “notice ... accompanied by an offer of proof” served in this case. That constitutes noncompliance with the rule, and noncompliance prevents the exception in favor of admission from operating. This is exactly the logic that the military judge followed. Only our recent discovery of the requirement to do more than “hipshoot” with the ultimate sanction, with which I agree, prevents the whole issue from dying right there. I would not hold that a military judge abuses discretion by following the rule precisely while failing to read the future mind of an appellate judge. Cf. United States v. Toro, 34 M.J. 506, 516 (A.F.C.M.R.1991), (whether to find abuse upon retroactive application of United States v. McCaskey, 30 M.J. 188 (C.M.A.1990). Instead, I would dispose of the case upon the absence of prejudicial effect. Article 59(a), UCMJ, 10 U.S.C. § 859(a) (1988). That would lead me to the same result.
I also disagree with the majority view that the denial in this case is a constitutional issue. As best we can tell, cf. Mil. R.Evid. 103(a), (b), the defense counsel had only one more question to ask after 15 pages of cross-examination, one more question that the majority paints as the last whirl to the icing on this cake. I cannot agree that the constitutional right to confrontation is denied when there has been ample public testimony in court, in the presence of the appellant and counsel, during which cross-examination was in almost every other respect permitted. Surely not every ruling that sustains an objection to a question is a constitutional matter. But it matters naught: Even when the majority and I apply the rigorous test for prejudice on constitutional issues, it is clear that there was none.

. It probably is, Cf. United States v. Jenkins, 27 M.J. 209, 211 (C.M.A.1988) (abuse of discretion governs review of ruling based on balancing of interests under Mil.R.Evid. 403), but some curtsey to judicial craftsmanship would help more than the majority’s intrepid legislation at this interstice.